PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/636,654
Filing Date: 29 Jun 2017
Appellant(s): Molenje, Luvisia
Murphy, Patrick



__________________
Kimani Clark
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/26/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2008/0288590 A1) (henceforth, “Lynch”) in view of Curley et al. (US 2017/0291068 A1) (henceforth, “Curley”) in further view of Siddique et al. (US 2013/0215116 A1) (henceforth, “Siddique”).
Regarding claims 1 and 15, Lynch teaches a system and a method for generating a play, comprising:
a processor (e.g., host server 104 including a processor in Para. 19); and
a memory coupled to the processor (e.g., host server 104 including memory which is capable of running a coaching program 122 in Para. 19), the memory storing instructions which when executed by the processor cause the system to perform a method for managing a play, the method comprising:
drawing the play via an electronic forum (e.g., an application program 124 allows users through the interfacing program 114 of the client device 102 to access the coaching program 122 on the host server 104 in Para. 20), the play comprising a plurality of players, the electronic forum comprising a plurality of buttons or drawing markers for defining moves of the plurality of players, and a virtual clipboard (e.g., the coaching program 122 displays a sketchpad feature in the form of a web page 136, to each client device 102, where it is displayed on each display 110 and using the input device 112, the session facilitator selects from various buttons # to sketch diagrams that appear on the display 110 in Para. 28);
posting the play to the electronic forum (e.g., storing play diagrams on the host server database in Para. 29);
providing access to the play to a user via the electronic forum (e.g., the player profiles enable each group participant involved in a session to view the coaching program 122 on their display 110 and in this way, the group participant can view a diagram through their own point-of-view in Para. 28); 
receiving an edit to the play from the user (e.g., once selected, a group participant can view, edit, or animate the selected diagram in Para. 29);
editing the play (e.g., once selected, a group participant can view, edit, or animate the selected diagram in Para. 29);
providing the edited play (e.g., Diagrams can be stored on the database 126 to the library for access at a later time by the group participants or others in Para. 29);
creating a team, the team comprising a plurality of team members (e.g., the registration data 156 can be used to determine each participants associated team (i.e., a group of players) in Para. 21);
assigning access rights to the plurality of team members (e.g., each group of participants designates a session facilitator, wherein the rest of the group participants are participants but not designated as a facilitator in Para. 25, additionally, registration data for a user includes a password and can be used to determine each participants level of access to the programs (i.e., assigned access rights) in Para. 21 and Para. 24-26);
providing access to the play based on the rights of the plurality of team members (e.g., facilitator that is responsible for scheduling and managing a session and the rest of the participants can view and edit diagrams, etc. in Para. 24-26 and Para. 28-29);
facilitating a common board for the plurality of team members (e.g., see webpage as shown in Fig. 5 and Para. 26); and
modifying the play based on an input from at least one team member of the plurality of team members who has the access rights (e.g., facilitator that is responsible for scheduling and managing a session and the rest of the participants can view and edit diagrams, etc. wherein a participant uses a password and has level of access to the programs in Para. 25, Para. 28-29, and Para. 21).
But Lynch although teaching a “diagram library,” “[t]he session facilitator can select layouts from different sports, such as baseball, soccer, basketball, football, tennis, volleyball, hockey, rugby, field hockey, lacrosse, cricket, dodgeball, or other sports” and “[i]n addition, the session facilitator can select player icons, such as X's or O's, running and passing lines, or moving ball icons” (Para. 20 and Para. 27), lacks in explicitly teaching one or more preset formations, enabling a user to apply standard alignments by position.  In a related disclosure, Curley teaches a system that providing an interactive means for one or more team members to learn about and better-react to opponents in upcoming games is provided (see abstract).  More particularly, Curley teaches during the selection and labeling process, the coach can select a prepackaged group of strategies, formations (i.e., one or more preset formations), and/or plays that are similar in style and structure within the schedule keeping module 106 (i.e., enabling a user to apply standard alignments by position, wherein a prepackaged formation and/or play would include alignments by position for said formation and/or play in Para. 66).  Curley states that “[t]he purpose of this is to speed up the process from selecting and labeling one item at a time to selecting a group of items at once” (Para. 66).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the computer system coaching of Lynch to include the prepackaged formation features of Curley in order to provide a quicker process for coaches to prepare their players, as beneficially taught by Curley.
But Lynch as modified by Curley although teaching the “coaching program 122 allows a group of participants through the interfacing program 114 of each client device 102 to access the host server 104 simultaneously to collaborate for a coaching session” and “the session facilitator selects from various buttons # to sketch diagrams that appear on the display” (Lynch - Para. 25 and Para. 27), lacks in explicitly teaching users can draw together.  In a related disclosure, Siddique teaches online methods of collaboration in community environments, interacting with other users of the system 10, the community module 52 allows users to interact with one another through use of their respective models, and sporting events may be planned in the hangout zone (see Abstract and Para. 118).  More particularly, Siddique teaches applications may be used in sync with other users and/or other autonomous devices, and/or other devices controlled by users, for example, Whiteboard is an application that allows users to draw on a board synchronously with other users, wherein, Whiteboard can be used between friends, colleagues, clients and family members for both work and entertainment purposes (See Para. 358).  Siddique states that “humans will continue to remain human; the human instinct to form communities, stay connected, interact and collaborate still exists” and “[t]here is a need to facilitate and ease these processes in a new era of ever-growing population and information where time is precious” (Para. 3).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the collaborative coaching session of Lynch to include the synchronous drawing features of Siddique in order to easily provide collaboration in a timely manner, as beneficially taught by Siddique.

(2) Response to Argument
Appellant’s arguments begin on page 6 of the Brief, with the first substantive argument presented in Section I on page 6.
In Section I on page 6, Appellant argues that, “Applicant respectfully submits that the alleged motivation to combine is invalid, and thus the rejection is improper. The Office Action dated November 26, 2021 (p. 6-7) (as did the Final Office Action dated September 18, 2020 (p. 7)) states that neither Lynch nor Curley, nor their combination teach a “teaching users can draw together.” However, this is not what the claim recites. Specifically, claim 1 recites “facilitating a common board where the team members can draw plays together” (emphasis added), for example, and Siddique does not disclose this. Siddique, for example, does not disclose drawing plays and does not disclose team members. Siddique has nothing to do with sports at all. Consequently, this limitation is not disclosed by Lynch, Curley or Siddique, nor their combination. Additionally, the actual limitation (“facilitating a common board where the team members can draw plays together”) is not actually addressed in the Office Action dated April 14, 2021 (p. 7-8)”.
First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Siddique reference is not being relied upon to teach or disclose team members, drawing plays, nor facilitating a common board.  Lynch, as shown in the rejection above, teaches an online coaching system for collaborative coaching sessions between coaches and players (i.e., team members) to study plays through electronic media, such that, a user generates at a client device a sports diagram representing a playing surface with sports plays (i.e., drawing plays) and transmits the sports diagram to another client device via a server for display, wherein the coaching program 122 displays a sketchpad feature in the form of a web page 136 to each client device 102 (i.e., a common board), where it is displayed on each display 110 (See Abstract, Para. 4-5, Para. 27, and Fig. 5 of Lynch).  However, Siddique is relied upon to disclose drawing, via an online collaboration system, can be done together.  For instance, Siddique teaches, Whiteboard is an intuitive application that lets users generate new ideas, and illustrate with diagrams and images, such that, all users collaborating in the application can draw or make additions (See Para. 358 of Siddique).  Furthermore, Siddique does reference sports in relation to their disclosed online collaboration system, wherein Siddique discloses a virtual showcase for allowing users to showcase and share any form of outcome or product or result of a hobby or sport (See Para. 120 of Siddique).
Thus, the Examiner respectfully submits that the 11/26/2021 grounds of rejection, as well as those presented hereinabove, are proper, as the actual limitation has been addressed.
For the above reasons, it is believed that the 103 rejection should be sustained.
In Section I.A. on pages 7-8, Appellant argues that, “Siddique, having nothing to do with sports, is an online apparel shopping application,” “Siddique discloses an online apparel shopping system. The Office Action dated April 14, 2021 (p. 7) mentions that sporting events can be “planned” in Siddique, but this is not accurate. The hangout zone “assists users in organizing and coordinating social events, conferences, meetings, social gatherings....” It is in effect a social calendar invite system for a social event where invites can be sent and accepted,” “In Siddique, the timing for a social event can be decided, but there is no disclosure of planning the execution of a sporting event itself, much less planning what a specific team will do in a sporting event,” and “Furthermore, the Office Action (Id.) cites a “whiteboard,” an application used for collaborating for apparel shopping (¶358), but this does not disclose anything related to sports. There is no disclosure of the “whiteboard” being used for team members drawings sports plays together, and claim 1, for example, requires “facilitating a common board where the team members can draw plays together.” (Emphasis added).”
As discussed above, the Siddique reference is not being relied upon to teach or disclose team members, drawing plays, nor facilitating a common board.  Lynch, as discussed above, teaches team members, drawing plays, and a common board (See Abstract, Para. 4-5, Para. 27, and Fig. 5 of Lynch).  However, Siddique, as discussed above, is relied upon to disclose drawing, via an online collaboration system, can be done together (See Para. 358 of Siddique).  Furthermore, Siddique, as discussed above, does reference sports in relation to their disclosed online collaboration system (See Para. 120 of Siddique).
Thus, the Examiner respectfully submits that the 11/26/2021 grounds of rejection, as well as those presented hereinabove, are proper, and the Siddique reference should not be withdrawn.
In Section I.B. on pages 8-11, Appellant asserts that Siddique is nonanalogous art and therefore may not be combined with Lynch and Curley.  First, in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  For instance, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Thus, in response to Appellant's argument that Siddique is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Siddique is clearly in the same field as the Appellant’s endeavor, even if Siddique addresses a different problem, wherein Siddique, like the Appellant’s endeavor (See Paras. 1-4 of Appellant’s specification), is in the field of online collaboration tools, used for interaction and connection with a common space/board (e.g., Siddique’s disclosure of a Whiteboard application in Para. 358 as well as Para. 3 and the Abstract) for interaction and connection.  Therefore, since the Siddique reference is in the same field of endeavor as the Appellant’s endeavor, the reasonably pertinent argument is moot.
The Examiner respectfully submits that the 11/26/2021 grounds of rejection, as well as those presented hereinabove, are proper, as the Siddique reference is analogous art.
In Section II.A. on page 11, Appellant argues that, “In response to the Applicants’ arguments from its August 16, 2021 Response to Office Action, the Office Action alleges Lynch teaches “drawing plays” and “team members.” It does not. As admitted in the Final Office Action dated November 26, 2021 (as did the Non-Final Office Action dated April 14, 2021 (p. 7) and the Final Office Action dated September 18, 2020 (p. 7)), “Lynch as modified by Curley .. . lacks in explicitly teaching users can draw together.” Final Office Action dated November 26, 2021 (p. 6-7); see Lynch ¶26-27. As admitted in the Final Office Action dated November 26, 2021, “Siddique doesn’t teach drawing plays, nor does it disclose team members.” (Final Office Action dated November 26, 2021 (p. 12)).”
As discussed with reference to Section I above, the Siddique reference is not being relied upon to teach or disclose team members, drawing plays, nor facilitating a common board.  Lynch, as shown in the rejection above, teaches an online coaching system for collaborative coaching sessions between coaches and players (i.e., team members) to study plays through electronic media, such that, a user generates at a client device a sports diagram representing a playing surface with sports plays (i.e., drawing plays) and transmits the sports diagram to another client device via a server for display, wherein the coaching program 122 displays a sketchpad feature in the form of a web page 136 to each client device 102 (i.e., a common board), where it is displayed on each display 110 (See Abstract, Para. 4-5, Para. 27, and Fig. 5 of Lynch).  However, Siddique is relied upon to disclose drawing, via an online collaboration system, can be done together.  For instance, Siddique teaches, Whiteboard is an intuitive application that lets users generate new ideas, and illustrate with diagrams and images, such that, all users collaborating in the application can draw or make additions (See Para. 358 of Siddique).  Furthermore, Siddique does reference sports in relation to their disclosed online collaboration system, wherein Siddique discloses a virtual showcase for allowing users to showcase and share any form of outcome or product or result of a hobby or sport (See Para. 120 of Siddique).
Thus, the Examiner respectfully submits that the 11/26/2021 grounds of rejection, as well as those presented hereinabove, are proper, as the references in combination teach or suggest each and every limitation of claim 1.
In Section II.B. on pages 11-15, Appellant asserts that the references, alone or in combination, do not teach or suggest each and every limitation of the claims, that Siddique does not remedy the defects of Lynch and Curley, and that Siddique does not teach drawing plays in the context of sports.
However, as discussed with reference to Section I above, the Siddique reference is not being relied upon to teach or disclose team members, drawing plays, nor facilitating a common board.  Lynch, as shown in the rejection above, teaches an online coaching system for collaborative coaching sessions between coaches and players (i.e., team members) to study plays through electronic media, such that, a user generates at a client device a sports diagram representing a playing surface with sports plays (i.e., drawing plays) and transmits the sports diagram to another client device via a server for display, wherein the coaching program 122 displays a sketchpad feature in the form of a web page 136 to each client device 102 (i.e., a common board), where it is displayed on each display 110 (See Abstract, Para. 4-5, Para. 27, and Fig. 5 of Lynch).  However, Siddique is relied upon to disclose drawing, via an online collaboration system, can be done together.  For instance, Siddique teaches, the use of a well-known application, Whiteboard, wherein Whiteboard is an intuitive application that lets users generate new ideas, and illustrate with diagrams and images, such that, all users collaborating in the application can draw or make additions (See Para. 358 of Siddique).  Furthermore, Siddique does reference sports in relation to their disclosed online collaboration system, wherein Siddique discloses a virtual showcase for allowing users to showcase and share any form of outcome or product or result of a hobby or sport (See Para. 120 of Siddique).
Thus, the Examiner respectfully submits that the 11/26/2021 grounds of rejection, as well as those presented hereinabove, are proper, as the references in combination teach or suggest each and every limitation of claim 1.
In Section III. on pages 15-16, Appellant asserts that the alleged motivation to combine is invalid and thus the rejection should be withdrawn.  
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in Siddique, such that, Siddique teaches an analogous system for online collaboration having a shared or common board for drawing (i.e., the Whiteboard application disclosed in Para. 358 of Siddique), wherein Siddique discloses, “humans will continue to remain human; the human instinct to form communities, stay connected, interact and collaborate still exists” and “[t]here is a need to facilitate and ease these processes in a new era of ever-growing population and information where time is precious” (See Para. 3 of Siddique).  Thus, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the collaborative coaching session of Lynch to include the synchronous drawing features of Siddique in order to easily provide collaboration in a timely manner, as beneficially taught by Siddique.
Therefore, the Examiner respectfully submits that the 11/26/2021 grounds of rejection, as well as those presented hereinabove, are proper, as an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness, found in the Siddique reference, has been provided and there is a motivation to combine Siddique with Lynch and Curley.
In Section IV. on pages 16-19, Appellant asserts that Siddique is combined with Lynch and Curley using improper hindsight in view of the instant application.  
In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For example, as discussed with respect to Section I above, Lynch teaches an online coaching system for collaborative coaching sessions between coaches and players (i.e., team members) to study plays through electronic media, such that, a user generates at a client device a sports diagram representing a playing surface with sports plays (i.e., drawing plays) and transmits the sports diagram to another client device via a server for display, wherein the coaching program 122 displays a sketchpad feature in the form of a web page 136 to each client device 102 (i.e., a common board), where it is displayed on each display 110 (See Abstract, Para. 4-5, Para. 27, and Fig. 5 of Lynch).  Additionally, Siddique discloses drawing, via an online collaboration system, can be done together.  For instance, Siddique teaches, Whiteboard is an intuitive application that lets users generate new ideas, and illustrate with diagrams and images, such that, all users collaborating in the application can draw or make additions (See Para. 358 of Siddique).
Thus, the Examiner respectfully submits that the 11/26/2021 grounds of rejection, as well as those presented hereinabove, are proper, as the conclusion of obviousness does not include knowledge gleaned only from the Appellant’s disclosure.
For the above reasons, it is believed that the 103 rejection should be sustained.

Respectfully submitted,
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715              
/EUGENE L KIM/ Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.